Dissenting Opinion by
Judge Mencer :
I respectfully dissent. The lower court was confronted with a request to mandamus the issuance of a, building permit to the plaintiff under a zoning ordinance, the validity of which was the subject of two. unresolved lawsuits. The plaintiff, in bringing its action to compel the issuance of a building permit, had to depend on the validity of the ordinance under which it could apply for a permit. Until those two lawsuits were decided, there simply was no way the plaintiff could establish its clear right to mandamus relief, nor could the lower court grant such relief in the face of the two suits challenging the validity of the zoning ordinance.
Mandamus is an extraordinary writ which lies to compel the performance of a ministerial act or mandatory duty where there is a clear legal right in the plaintiff, a corresponding duty in the defendant, and a want of any other appropriate and adequate remedy. Travis v. Teter, 370 Pa. 326, 87 A. 2d 177 (1952). However, even in such cases its issuance is not a matter of right but in certain circumstances is a matter for the sound discretion of the court. Waters v. Samuel, 367 Pa. 618, 80 A. 2d 848.
Here no such clear right was present. The two suits challenging the validity of the ordinance under which the permit could be issued were very much alive. Preliminary objections in both suits had been dismissed by the lower court and the pleadings had not. been closed in either suit. The majority now takes upon itself the task of disposing of these two' outstanding lawsuits and, having done so, then concludes that there *348is now a clear right in the plaintiff to have the mandamus relief it sought. However, where was that clear right when the lower court refused the mandamus relief in the face of the two lawsuits which the majority, just today, dismisses? Appellate hindsight cannot so easily be equated to lower court foresight.
Compounding the matter is that the majority has ended the two outstanding lawsuits which challenged the validity of the ordinance and which served to darken any clear right to the issuance of a building permit by the allowance of appeals in those suits from interlocutory orders. The majority acknowledge that Vendetti v. Schuster, 418 Pa. 68, 208 A. 2d 864 (1965), and McWilliams v. McCabe, 406 Pa. 644, 179 A. 2d 222 (1962), would seem to preclude the appeals in the two companion lawsuits but blithely concludes that “our adherence to this line of cases in the instant situation would only lead to further confusion and be a waste of time”.
Appellate jurisdiction of an interlocutory order may not be assumed even with consent of the parties. Sullivan v. Philadelphia, 378 Pa. 648, 107 A. 2d 854 (1954). Interlocutory orders are not appealable, unless expressly made so by statute. Branna Construction Corporation v. West Allegheny Joint School Authority, 414 Pa. 251, 199 A. 2d 414 (1964). Here the orders of the court below did no more than dismiss the defendant’s preliminary objections. They did not dismiss the complaints or otherwise put an end to the actions. They were not definitive orders, decrees, or judgments, which finally determined the actions and, in the absence of a special right to appeal expressly given by statute, were not appealable and the appeals therefrom should have been quashed. Stadler v. Mt. Oliver Borough, 373 Pa. 316, 95 A. 2d 776 (1953).
I would affirm on the opinion of Judge Honeyman.